DETAILED ACTION
This office action is in response to correspondence filed on 12/14/2020.  
Claims 1-5 remain pending in the application.
This application is a continuation of 14/905,158 now US Patent 10,909,996.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
This application is a continuation of 14/905,158 now US Patent 10,909,996.  The claims of the instant application are narrower than the claims of the US Patent 10,909,996 as shown below.  The additional limitations are shown in bold.
Instant Application
US Pat 10,909,996
1. A linear prediction analysis method of obtaining, in each frame, which is a predetermined time interval, coefficients to be transformed to linear prediction coefficients corresponding to an input time-series signal, the linear prediction analysis method comprising: 


a step of receiving the input time-series signal, the time-series signal being a speech signal or an acoustic signal; 


an autocorrelation calculation step of calculating an autocorrelation Ro(i) between an input time-series signal Xo(n) of a current frame and an input time-series signal Xo(n-i) i samples before the input time-series signal Xo(n) or an input time-series signal Xo(n+i) i samples after the input time- series signal Xo(n), for each i of i 0, 1, ..., Pmax, at least; and 



a prediction coefficient calculation step of calculating coefficients to be transformed to first-order to Plml-order linear prediction coefficients, by using a modified autocorrelation R'o(i) obtained by multiplying a coefficient wo(i) by the autocorrelation Ro(i) for each i, 



wherein a coefficient table t0 stores a coefficient wto(i), a coefficient table t1 stores a coefficient wt1(i) and 

a coefficient table t2 stores a coefficient wt2(i), 


wto(i) <wtl(i) ≤ w12(i) being satisfied for at least part of i other than i=0, 

wto(i) ≤ wti(i) < wt2(i) being satisfied for at least part of each i among other i other than i=0, 

wto(i) ≤ wtl(i) ≤ wt2(i) being satisfied for the remaining each i other than i=0, 



the linear prediction analysis method further comprises a coefficient determination step of, by using a period, a quantized value of the period, an estimated value of the period or a value that is negatively correlated with a fundamental frequency based on the input time-series signal of the current frame or a past frame,


(1) obtaining the coefficient wto(i) as the coefficient wo(i) from the coefficient table t0 when the period, the quantized value of the period, the estimated value of the period or the value that is negatively correlated with the fundamental frequency is less than or equal to a first predetermined threshold or less than the first predetermined threshold, 


(2) obtaining the coefficient wt1(i) as the coefficient wo(i) from the coefficient table tl when the period, the quantized value of the period, the estimated value of the period or the value that is negatively correlated with the fundamental frequency is more than the first predetermined threshold or more than or equal to the first predetermined threshold and


is less than or equal to a second predetermined threshold or less than the second predetermined threshold, the second predetermined threshold being more than the first predetermined threshold, and 


(3) obtaining the coefficient wt2(i) as the coefficient wo(i) from the coefficient table t2 when the period, the quantized value of the period, the estimated value of the period or the value that is negatively correlated with the fundamental frequency is more than the second predetermined threshold or more than or equal to the second predetermined threshold, and 



the linear prediction analysis method further includes encoding or analyzing the speech signal or the acoustic signal using the calculated coefficients to be transformed to first order to Pmax-order linear prediction coefficients.
1. A linear prediction analysis method of obtaining, in each frame, which is a predetermined time interval, coefficients to be transformed to linear prediction coefficients corresponding to an input time-series signal, the linear prediction analysis method comprising:


a step of receiving the input time-series signal, the time-series signal being a speech signal or an acoustic signal;


an autocorrelation calculation step of calculating an autocorrelation Ro(i) between an input time-series signal Xo(n) of a current frame and an input time-series signal Xo(n−i) i samples before the input time-series signal Xo(n) or an input time-series signal Xo(n+i) i samples after the input time-series signal Xo(n), for each i of i=0, 1, . . . , Pmax at least; and



a prediction coefficient calculation step of calculating coefficients to be transformed to first-order to Pmax-order linear prediction coefficients, by using a modified autocorrelation R′o(i) obtained by multiplying a coefficient wo(i) by the autocorrelation Ro(i) for each i,


wherein a coefficient table t0 stores a coefficient wt0(i) and a coefficient table t1 stores a coefficient wt1(i), 





wt0(i)<wt1(i) being satisfied for at least part of i other than i=0, wt0(i) wt1(i) being satisfied for the remaining each i other than i=0,









the linear prediction analysis method further comprises a coefficient determination step of, by using a period, a quantized value of the period, an estimated value of the period or a value that is negatively correlated with a fundamental frequency based on the input time-series signal of the current frame or a past frame,


(1) obtaining the coefficient wt0(i) as the coefficient wo(i) from the coefficient table t0 when the period, the quantized value of the period, the estimated value of the period or the value that is negatively correlated with the fundamental frequency is less than or equal to a predetermined threshold or less than the predetermined threshold, and


(2) obtaining the coefficient wt1(i) as the coefficient wo(i) from the coefficient table t1 when the period, the quantized value of the period, the estimated value of the period or the value that is negatively correlated with the fundamental frequency is more than the predetermined threshold or more than or equal to the predetermined threshold, and






















the linear prediction analysis method further includes encoding or analyzing the speech signal or the acoustic signal using the calculated coefficients to be transformed to first order to Pmax-order linear prediction coefficients.


These additional limitations are also included in the other independent claims 2-4, and these claim limitations are not anticipated by or obvious over the claims of the US Patent 10,909,996.   




Allowable Subject Matter
Claims 1-5 are allowed over the prior art of record.  The following is the examiner’s statement of reasons for allowance:
The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by the independent claims 1-4.

Most pertinent prior art:
BHASKAR (US 2004/0002856 A1) discloses that the window, lw(m), (which is analogous to wo(i) of the claim) is a function of the bandwidth expansion (e.g., 60Hz), as shown in Eq. (2.2.5-4). However, BHASKAR does not explicitly describe how to change a parameter of lw(m) based on a period, but instead BHASKAR suggests modifying the LP coefficients directly based on the period, as shown in Eq. (2.2.7-9)

KAWAHARA (Kawahara, Hideki, Ikuyo Masuda-Katsuse, and Alain De Cheveigne. "Restructuring speech representations using a pitch-adaptive time–frequency smoothing and an instantaneous-frequency-based F0 extraction: Possible role of a repetitive structure in sounds." Speech communication 27.3 (1999): 187-207.) discloses coefficients of a window (wp(t)) based on a pitch period (to in Eq. (4)), wherein the window coefficients are monotonically decrease as the pitch period becomes longer (e.g., a bigger to).  However, KAWASHIMA does not explicitly teach/suggest the coefficients of the window are being multiplied by the autocorrelation function Ro(i) in order to calculate linear prediction coefficients, as recited in the claims.    

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see attached from PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655